Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on July 30, 2021 is acknowledged.
3.	Claims are pending in this application.


Priority
4.	Applicant claims foreign priority to JP 2017-183667 (9/25/2017). The certified copy has been received by the Office. However, English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/JP2018/035086, 9/21/2018, until the foreign priority date is perfected. 


Restriction
5.	Applicant's election with traverse of Group 3 (claims 7-9) in the reply filed on July 30, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner do not disclose an oral formulation having improved bioabsorbability of tyrosine and comprising glycyltyrosine or a salt thereof or a solvate thereof. The combination of the cited art does not detract from the novelty of such a formulation or the use thereof to improve bioavailability.  This is not found persuasive because the claims of Group 1 only involve glycyltyrosine or a salt thereof or a solvate thereof in a liquid or solid 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-6 and 10-11 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 7-9 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.





Rejections
35 U.S.C. 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao Corp (JP 2016/014007, filed with IDS, English Machine translation attached to the foreign reference used).
9.	Kao Corp teaches tyrosine compounds and tyrosine containing dipeptides, such as alanyl tyrosine, tyrosyl alanine, leucyl tyrosine, tyrosyl leucine, tyrosyl tyrosine, and glycyl tyrosine (see paragraph [0016]). Kao Corp teaches pharmaceutical composition that can be administered orally, that include tablets, granules, fine granules, capsules, chewables, pellets, syrups, liquids, suspension and inhalants (see paragraph [0021]), meeting the limitation of instant claim 8. Kao Corp teaches that a food composition obtained by adding or blending at least one tyrosine compound, and at least one amino acid for human or non-human animals (see paragraph [0024]), meeting the limitation of .

10.	Claims 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al (US 2011/0104334, filed with IDS).
11.	Nakahara et al teach a fermented seasoning which does not have the bitterness specific to peptides and can be easily ingested orally (see abstract, for example). Nakahara et al teach a fermented seasoning that contains 40 g/ml or more of a dipeptide Gly-Tyr (see paragraph [0016]). Nakahara et al teach a soy sauce-like seasoning containing 54 g/ml of Gly-Tyr, and the subjects were allowed to ingest the food to be tested (see Example 3), meeting the limitation of instant claims 7-9. The .

12.	Claims 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al (US 2012/0282243, filed with IDS).
13.	Endo et al teach soy sauce that comprises significant amounts of peptides, such as Gly-Tyr (see abstract). Endo et al teach soy sauce comprising 78 g/ml or more of Gly-Tyr (see paragraph [0033]), and a food or beverage product comprising the soy sauce (see paragraph [0034]). Endo et al teach patients ingesting soy sauce containing 48 g/ml Gly-Tyr dipeptide and 32 g/ml Ser-Tyr dipeptide (see paragraph [0012}, for example), meeting the limitation of instant claims 7-9.  The claims do not recite a patient population. Thus, anyone being administered the same composition (i.e., the dipeptide composition comprising glycyl-L-tyrosine) would have the same end result. With respect to the limitation in the preamble of claims 7-9, “A method for improving bioabsorbability 



35 U.S.C. 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle et al (Nutrient Metabolism, 1996, 663-667) in view of Nakahara et al (US 2011/0104334, filed with IDS) or Endo et al (US 2012/0282243, filed with IDS).
19.	Stehle et al teach that poor solubility hampers the addition of sufficient amounts of free tyrosine to parenteral amino acid solutions and synthetic dipeptide, glycyl-L-tyrosine as a parenteral tyrosine source was investigated (see abstract, top). Stehle et al teach that in phenylalanine deficient rats, parenteral glycyl-tyrosine rapidly provides free tyrosine to facilitate normal growth, promote nitrogen metabolism and maintain st paragraph of “Results and Discussion”) and the nitrogen retention was considerably lower during TPN than with oral nutrition (see  p. 665, right column). Stehle et al further teach that in the dipeptide-supplemented animals, the phenylalanine:tyrosine ratio in plasma and organs ranged from 0.5 to 1.2 (Table 3) and comparable with those seen in orally fed rats (0.6-0.9) (see p. 666, right column, 1st full paragraph). The claims do not recite a patient population. Thus, anyone being administered the same composition (i.e., the dipeptide composition comprising glycyl-L-tyrosine) would have the same end result. With respect to the limitation in the preamble of claims 7-9, “A method for improving bioabsorbability of tyrosine..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Since 
The difference between the reference and the instant claims is that the reference does not explicitly teach oral administration.
20.	However, Nakahara et al teach a fermented seasoning which does not have the bitterness specific to peptides and can be easily ingested orally (see abstract, for example). Nakahara et al teach a fermented seasoning that contains 40 g/ml or more of a dipeptide Gly-Tyr (see paragraph [0016]). Nakahara et al teach a soy sauce-like seasoning containing 54 g/ml of Gly-Tyr, and the subjects were allowed to ingest the food to be tested (see Example 3). 
21.	Endo et al teach soy sauce that comprises significant amounts of peptides, such as Gly-Tyr (see abstract). Endo et al teach soy sauce comprising 78 g/ml or more of Gly-Tyr (see paragraph [0033]), and a food or beverage product comprising the soy sauce (see paragraph [0034]). Endo et al teach patients ingesting soy sauce containing 48 g/ml Gly-Tyr dipeptide and 32 g/ml Ser-Tyr dipeptide (see paragraph [0012}, for example). 
22.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stehle et al, Nakahara et al, and Endo et al, since all of the references teach administering the dipeptide Gly-Tyr to a patient. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since both Nakahara et al and Endo et al teach incorporating the dipeptide Gly-Tyr in a liquid formulation for oral ingestion/administration, and as food composition for oral ingestion. One of ordinary skill in the art would have reasonable expectation that an oral 




CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JULIE HA/Primary Examiner, Art Unit 1654